{¶ 43} I concur with the majority decision in all respects but one. As a judge of an intermediate appellate court, I cannot agree with the statement in parentheses in ¶ 27. Upon its recent reexamination of the open-and-obvious doctrine in the context of comparative negligence, the Supreme Court has said that "the open-and-obvious doctrine remains viable in Ohio."23
 {¶ 44} Besides, the author of the majority decision has already made a similar statement in Kilday v.Winn-Dixie Charlotte, Inc.24 Once should be enough.
23 See Atmstrong v. Best Buy Co., Inc.,99 Ohio St. 3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, at ¶ 14.
24 1st Dist. No. C-030013, 2003-Ohio-4697,2003 WL 22056412, at ¶ 7.